Citation Nr: 1750010	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran, A.B., R.B., and K.P.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was granted a 30 percent evaluation for an anxiety disorder not otherwise specified in a May 2012 rating decision.  During a VA examination in the same month, the examiner found the Veteran did not satisfy all DSM-IV criteria to be granted service connection for PTSD.  See November 2013 Statement of the Case.  In January 2014, the issues of an increased rating in excess of 30 percent evaluation for an anxiety disorder and service connection for PTSD were perfected on appeal to the Board.  See January 2014 VA 8 Certification of Appeal.  During a January 2017 VA examination, following the transition to the DSM-V criteria, the Veteran was diagnosed with PTSD, which had been rated as an anxiety disorder.  A rating decision in the same month granted the Veteran a 30 percent evaluation for PTSD, previously rated as an anxiety disorder NOS, effective July 12, 2011.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2012 and December 2016, the Veteran was afforded VA examinations in connection with this claim.  However, during the June 2017 hearing, the Veteran's representative contended the examination results did not accurately reflect the current severity of the Veteran's PTSD.  Further, the Veteran stated that, during the VA examinations, he did not feel comfortable discussing his symptoms to the fullest degree out of fear his medical details would be found out by his employer and because of the stigma related to police officers who deal with mental health issues.  The Veteran also reported having additional symptoms that were not noted in the VA examination reports, such as crying spells, daily suicidal ideations, and frequent panic attacks.  Therefore, on remand, the AOJ should provide the Veteran with another VA examination to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Additionally, the AOJ should obtain and associate with the claims file any outstanding VA treatment records, to include any records dated since January 2017.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history", copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




